CUSHING, PJ.
The only question for the consideration of this Court is whether 8621 GC, applies to agreements made between real estate brokers with reference to the payment of commission.
The question before this court was considered by the Supreme Court of Ohio in the case of Cohen v. Spitz Co., 121 Ohio St., 1 (166 N. E. 804). In that case the Court held that the statute applied not only to oral agreements between owner and broker, but .also to those made between the broker and a third person.
Upon authority of the case of Cohen v. Spitz Co., supra, the judgment of the court of Common Pleas will be reversed, and the cause will be remanded to that court with instructions to enter judgment in favor of Samuel Sebel.
Ross and Hamilton, JJ, concur.